Citation Nr: 0302236	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  95-33 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
low back disability.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1990 to March 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions dated in May and September 1995 
from the Detroit, Michigan, Department of Veterans Affairs 
(VA), Regional Office (RO).

During the pendency of this appeal the RO increased the 
rating assigned to lumbar disability to 40 percent for the 
entire appeal period.  Although that increase represented a 
grant of benefits, the United States Court of Appeals for 
Veterans Claims (Court) has held that a "decision awarding a 
higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The veteran has indicated 
his intent to continue to pursue an increased rating for the 
lumbar spine disability.


REMAND

In its May 1999 remand, the Board requested an examination to 
determine the nature, severity and duration of both 
orthopedic and neurologic manifestations of the veteran's low 
back disability.  It was particularly noted that past 
examination reports failed to adequately comment on the 
existence and degree of orthopedic and/or neurologic 
functional impairment on repeated use and during flare-ups, 
expressed in terms of additional motion limitation, and that 
past examination reports failed to address the impact of the 
veteran's low back disability on his ability to work.

Although the veteran reported for a VA examination in May 
2002, effective September 23, 2002, the regulation governing 
the evaluation of intervertebral disc syndrome, 
38 C.F.R. § 4.71a, Diagnostic Code 5293, was revised.  See 
67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The revised 
diagnostic code now provides for the evaluation of 
intervertebral disc syndrome (pre-operatively or post-
operatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The revised regulation 
defines an incapacitating episode as a period of acute signs 
and symptoms that requires bed rest prescribed by a physician 
and treatment by a physician.  Both the old and the revised 
version of this diagnostic code should be considered as 
potentially applicable by the RO.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The veteran has not been notified of the change or given the 
opportunity to provide evidence or argument specific to the 
new criteria, nor has the RO had opportunity to consider the 
veteran's claim in light of the revised diagnostic code.  
Thus, to avoid potential prejudice to the veteran, remand for 
RO consideration is appropriate.

Moreover, additional development of the record is required.

Accordingly, this appeal is remanded for the following:

1.  The RO should request the veteran to 
provide up-to-date information concerning 
his education and occupational 
background, in view of the evidence 
indicating that the veteran is now 
employed.  In addition, the veteran 
should be requested to provide evidence 
documenting any time lost from work due 
to his service-connected low back 
disability.  If requested by the veteran, 
the RO should provide any indicated 
assistance in obtaining such evidence.

2.  The RO should also request the 
veteran to provide the names, addresses 
and approximate dates of treatment for 
all health care providers who have 
treated or evaluated him for low back 
disability since his discharge from 
service.  When the requested information 
and any necessary authorization are 
received, the RO should obtain a copy of 
all indicated records that are not 
already associated with the claims files.

3.  When the above record development has 
been completed, the RO should arrange for 
the veteran to undergo an examination by 
a physician with appropriate expertise to 
determine the nature and extent of 
impairment from the veteran's service-
connected low back disability.  The 
claims files must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination 
report.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
characteristic pain, demonstrable muscle 
spasm, and absent ankle jerk.  In 
addition, the examiner should elicit a 
history concerning the frequency and 
duration of incapacitating episodes 
necessitating bed rest and treatment by a 
physician.  The examiner should also 
provide an opinion concerning the impact 
of the disability on the veteran's 
ability to work.

The rationale for all opinions expressed 
should also be provided.

4.  Thereafter, the RO should review the 
claims files and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO should 
readjudicate the issue of entitlement to 
a rating in excess of 40 percent for low 
back disability and entitlement to a 
TDIU.  In readjudicating the low back 
issue, the RO should consider all 
pertinent diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4, to include 
consideration of both the former and the 
revised criteria for evaluating 
intervertebral disc syndrome.

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  That 
supplemental statement of the case should 
include a recitation of the recent 
regulatory amendments pertinent to the 
evaluation of intervertebral disc 
syndrome.  The veteran and his 
representative should be given the 
appropriate period of time to respond to 
the supplemental statement of the case.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication 





Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


